DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atanu Das on 06/16/2022.

The application has been amended as follows: 

Please replace the current set of claims with the following:


1.	A device, comprising: 
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
detecting user gaze in viewing a presentation of video content through a display screen of an augmented reality communication device associated with the user, wherein a media processor obtains the video content over a communication network, wherein the media processor presents the video content on a display device, wherein display device is separate from the display screen, wherein detection of the user gaze is based in part on data obtained from a detection device at one of the display device, display screen or media processor;
determining a point of interest in relation to the presentation of the video content via the augmented reality communication device utilized by the user according to the user gaze;
identifying an object in the video content according to the point of interest, wherein the object is highlighted and shown within the video content from a first perspective;
obtaining first information associated with the object;
generating first augmented reality content based on the video content, the object, and the first information associated with the object; 
providing the first augmented reality content to the augmented reality communication device, wherein the augmented reality communication device presents the first augmented reality content simultaneously with the video content presented on the display device;
receiving first user-generated input from the augmented reality communication device, wherein the first user-generated input includes a first request to change in perspective of viewing the object and a second request for a social media chat window;
generating second augmented reality content based on the first request to the change in perspective of viewing the object, wherein the second augmented reality content presents the object from a second perspective and the social media chat window, wherein the social media chat window comprises a first target advertisement associated with the object and
providing the second augmented reality content to the augmented reality communication device, wherein the second augmented reality content is presented simultaneously with the first augmented reality content by the augmented reality communication device.

2.	The device of claim 1, wherein the operations comprise: receiving second user-generated input from the augmented reality communication device that instructs the device to provide third augmented reality content to equipment of a social media user, over a social media network.

3.	The device of claim 2, wherein the third augmented reality content comprises the social media chat window to enable interaction with the social media user via the equipment of the social media user.

4.	The device of claim 2, wherein the first user-generated input instructs the device to rotate the object, wherein the generating of the second augmented reality content comprises rotating the object according to the first user-generated input.

5.	The device of claim 2, wherein the first user-generated input instructs the device to adjust parts of the object, wherein the generating of the second augmented reality content comprises adjusting the object according to the first user-generated input, wherein the adjusting of the object includes at least one of exploring, opening, or expanding the object.

6.	The device of claim 1, wherein the operations further comprise:
	obtaining a second target advertisement;
	generating a fourth augmented reality content based on the second target advertisement; and
providing the fourth augmented reality content to the augmented reality communication device, wherein the augmented reality communication device presents the fourth augmented reality content simultaneously with the first augmented reality content and the second augmented reality content.

7.	The device of claim 1, wherein the display device comprises a television display.

8.	The device of claim 6, wherein the fourth augmented reality content comprises a banner advertisement descriptive of the second target advertisement.

9.	The device of claim 1, wherein the operations further comprise:
	obtaining second information associated with the video content;
	generating a fifth augmented reality content based on the second information associated with the video content; and
providing the fifth augmented reality content to the augmented reality communication device, wherein the augmented reality communication device presents the fifth augmented reality content simultaneously with the video content.


10.	A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
detecting user gaze in viewing a presentation of video content through a display screen of an augmented reality communication device associated with the user, wherein a media processor obtains the video content over a communication network, wherein the media processor presents the video content on a display device, wherein the display device is separate from the display screen, wherein the detection of the user gaze is based in part on data obtained from a detection device at one of the display device, display screen, or media processor;
determining a point of interest in relation to the presentation of the video content via the augmented reality communication device utilized by the user according to the user gaze;
 identifying an object in the video content according to the point of interest, wherein the object is highlighted and shown within the video content from a first perspective;
obtaining first information associated with the object;
receiving first user-generated input from the augmented reality communication device, wherein the first user-generated input instructs the processing system to provide a first augmented reality content to equipment associated with a social media user, over a social media network; 
generating the first augmented reality content based on the video content, the object, and the first information associated with the object that includes a social media chat window to interact with the social media user; 
providing the first augmented reality content to the equipment associated with the social media user, wherein the equipment associated with the social media user presents the first augmented reality content simultaneously with the video content presented on the display device;
receiving second user-generated input from the augmented reality communication device, wherein the second user-generated input includes a first request to change in perspective of viewing object and a second request for the social media chat window;
generating second augmented reality content based on the first request to the change in perspective of viewing the object, wherein the second augmented reality content presents the object from a second perspective and the social media chat window, wherein the social media chat window comprises a first target advertisement associated with the object; and
providing the second augmented reality content to the augmented reality communication device, wherein the second augmented reality content is presented simultaneously with the first augmented reality content by the augmented reality communication device.

11.	The non-transitory, machine-readable medium of claim 10, wherein the second user-generated input instructs the device to rotate the object, wherein the generating of the first augmented reality content comprises rotating the object according to the second user-generated input.

12.	The non-transitory, machine-readable medium of claim 10, wherein the operations further comprise:
	obtaining a second target advertisement;
	generating a third augmented reality content based on the second target advertisement; and
providing the third augmented reality content to the augmented reality communication device, wherein the augmented reality communication device presents the third augmented reality content.

13.	The non-transitory, machine-readable medium of claim 12, wherein the second target advertisement is associated with the video content or the object.

14.	The non-transitory, machine-readable medium of claim 12, wherein the third augmented reality content comprises an overlay of the second target advertisement on the video content.

15.	The non-transitory, machine-readable medium of claim 12, wherein the third augmented reality content comprises a banner advertisement descriptive of the second target advertisement.

16.	The non-transitory, machine-readable medium of claim 10, wherein the operations further comprise:
	obtaining second information associated with the video content;
	generating a fourth augmented reality content based on the second information associated with the video content; and
providing the fourth augmented reality content to the augmented reality communication device, wherein the augmented reality communication device presents the fourth augmented reality content.

17.	A method, comprising:  
	detecting by a processing system including a processor, user gaze in viewing a presentation of video content through a display screen of an augmented reality communication device associated with the user, wherein a media processor obtains the video content over a communication network, wherein the media processor presents the video content on a display device, wherein the display device is separate from the display screen, wherein the detection of the user gaze is based in part on data obtained from a detection device at one of the display device, display screen or media processor;
determining, by the processing system, a point of interest in relation to the presentation of the video content via the augmented reality communication device utilized by the user according to the user gaze;
identifying, by the processing system, an object in the video content according to the point of interest, wherein the object is highlighted shown within the video content from a first perspective;
obtaining, by the processing system, information associated with the object;
	obtaining, by the processing system, a first target advertisement;
	generating, by the processing system, a first augmented reality content based on the video content, the object, the information associated with the object, and the first target advertisement; 
providing, by the processing system, the first augmented reality content to the augmented reality communication device, wherein the augmented reality communication device presents the first augmented reality content simultaneously with the video content presented on the display device; 
receiving, by the processing system, user-generated input from the augmented reality communication device, wherein the user-generated input includes a first request to change in perspective of viewing the object and a second request for a social media chat window;
generating second augmented reality content based on the first request to the change in perspective of viewing the object, wherein the second augmented reality content presents the object from a second perspective and the social media chat window, wherein the social media chat window comprises a second target advertisement associated with the object; and
providing the second augmented reality content to the augmented reality communication device, wherein the second augmented reality content is presented simultaneously with the first augmented reality content by the augmented reality communication device.

18.	The method of claim 17, wherein the first target advertisement is associated with the video content or the object.

19.	The method of claim 17, wherein the first augmented reality content comprises an overlay of the first target advertisement on the video content.

20.	The method of claim 17, wherein the first augmented reality content comprises a banner advertisement descriptive of the first target advertisement.



Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 1, claim 10 and claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin (US 2015/0358614) teaches “Wearable Device and Method for providing Augmented Reality Information”.
Giraldi et al (US 2017/0061694) teaches “Augmented Reality Control of Computing Device”.
Saarinen et al (US 2019/0196576) teaches “Virtual Reality Device and a Virtual Reality Server”.
Mate et al (US 2011/0202603) teaches “Method and Apparatus for Providing Object Based Media Mixing”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421